Citation Nr: 0029133	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-23 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine, based on the 
disagreement with the initial award. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 1996.

This appeal arises from a decision by the Wichita, Kansas, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected degenerative arthritis of the 
lumbar spine is manifested by full range of motion with X-ray 
evidence of arthritis. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for degenerative arthritis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (2000). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was remanded by the Board in June 1998.  In 
pertinent part, the RO was instructed to contact the veteran 
in order to obtain names and addresses of any private 
physicians who had treated his lumbar spine disability since 
October 1997, to obtain any VA treatment records since May 
1996, to ascertain whether an electromyogram (EMG) had been 
performed pursuant to a March 1997 VA examination and to 
obtain the report if it had and to afford the veteran a VA 
orthopedic examination.  The record indicates that the RO 
wrote the veteran concerning the information needed in 
October 1996 but received no reply.  The RO was able to 
obtain VA treatment records from March 1997 forward.  A 
January 1999 VA report of contact and a February 1999 VA 
treatment note indicate that the veteran failed to report for 
the EMG that had been scheduled in April 1997.  The veteran 
failed to report for a VA orthopedic examination requested in 
February 1999.  A March 2000 letter from the RO to the 
veteran offered another examination opportunity to the 
veteran but as yet no response has been received.  In this 
regard, there is no evidence such as a returned envelope that 
the most recent letter was sent to an incorrect address.  In 
any event, the veteran has not responded.

The Board finds that the RO has made every possible effort to 
develop the claim and that further effort without the 
cooperation of the veteran would be futile.  In this regard, 
the Board notes that the record indicates the veteran has 
failed to report for examinations.  

38 C.F.R. § 3.326(a) provides, in part, that individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 3.655 
addresses the consequences of the veteran's failure to attend 
a scheduled medical examination.  Thus, the Board wishes to 
stress that the duty to assist in the development of a claim 
is not a one-way street.  If a veteran wishes help, he must 
cooperate.  See, Zarycki v. Brown, 6 Vet.App. 91 (1993) ; 
Olson v. Principi, 3 Vet.App. 480 (1992); and Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  Further, the RO has 
accomplished all of the directives of the June 1998 remand 
that it can accomplish without the veteran's cooperation.  
Therefore the RO has complied with the requirements of the 
duty to assist under 38 U.S.C.A. § 5107 (West 1991) and with 
the requirements of Stegall v. West, 11 Vet App 268 (1998) 
regarding remands.

Factual Background

During a March 1997 VA examination the veteran complained of 
pain and numbness in his right leg due to a pinched main 
nerve root in his back.  The examiner noted that the report 
of a February 1996 magnetic resonance imaging spectroscopy 
(MRI) indicated a bulging disc at L5-S1.  On examination the 
veteran had full range of motion with tightness expressed on 
forward and left lateral flexion.  X-rays revealed a marked 
narrowing of L4 through S1 and a milder degree of 
intervertebral disc space at L4-L5.  There was also 
straightening of the lower lumbosacral lordosis, which was 
found to be positional versus muscle spasm.  The examiner 
recommended an electromyogram (EMG).  The diagnoses included 
marked degenerative joint disease of the lumbar spine.  The 
examiner noted that the veteran's complaints regarding his 
right leg could not be diagnosed without the recommended EMG.

Based on the above report an April 1997 rating decision 
established service connection for degenerative arthritis of 
the lumbar spine, evaluated as noncompensably disabling, 
effective May 24, 1996, the day after the veteran's 
separation from active service.  The veteran appealed the 
evaluation.

A treatment note dated in September 1997 from R. C. B., M.D., 
reveals that the veteran complained of daily morning low 
backache.  His heel and toe stand was satisfactory, straight 
leg raising was negative bilaterally and there were no 
apparent lower extremity neurologic deficits.  The diagnosis 
was low back syndrome.

During the veteran's personal hearing in October 1997 he 
testified that his back is stiff in the morning and he has to 
do exercises to make it flexible.  Bending or squatting 
causes it to flare up.  He can bend and touch his toes if he 
bends his right leg but he has pain when he bends that far.  
He can bend during flare-ups but has to be very careful to 
recover slowly.  He works as an electronic and mechanical 
maintenance man, which does not require much lifting and only 
minimal bending and twisting.  He has to be careful when 
gardening and make sure that he does not bend over for more 
than 10 minutes.  He has to rest after two hours of driving 
or he has spasms or his right leg goes numb.  Once or twice a 
month the pain is so bad that he has to spend three days on a 
heating pad.  He has been told that fusing the disc is a 
50/50 proposition; it might help or it might make it worse so 
he does exercises to avoid surgery.

A November 1997 rating decision increased the evaluation to 
the current 10 percent based on Dr. B.'s treatment note and 
the veteran's testimony.  The effective date of the 10 
percent evaluation was also May 24, 1996, the day after the 
veteran's separation from active service.  

The case was remanded by the Board in June 1998 and the 
veteran failed to report for scheduled examinations and 
failed to answer the RO's request for information.  It was 
related that he did not appear for the scheduled EMG in April 
1997, nor did he appear for scheduled VA medical examinations 
in February or March 199.

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 126.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's lumbar spine disability is rated as 
degenerative arthritis.  Under the rating schedule, 
arthritis, due to trauma, substantiated by x-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5003 
(1999).  Limitation of motion of the lumbar spine is rated as 
20 percent disabling when it is moderate and as 40 percent 
when it is severe.  38 C.F.R. § 4.71a, Code 5292 (1999).  
Lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position is rated at 20 percent.  Lumbosacral strain 
which is severe, with listing of whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or some of the above with 
abnormal mobility on forced motion, is rated at 40 percent.  
38 C.F.R. § 4.71a, Code 5295 (1999).

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 4.40 
(1999) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
4.45 (1999) must be considered.  The Court also held that, 
when a diagnostic code does not subsume 38 C.F.R. 4.40 and 
4.45, those provisions are for consideration, and that the 
rule against pyramiding set forth in 38 C.F.R. 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995). 

A precedent opinion from VA's Office of General Counsel held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.  VA 
General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2000).

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

In this case, however, while the veteran complained of pain 
associated with the disability at issue, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. 4.40.  Johnston v. Brown, 10 Vet.App. 
80, 85 (1997).  During the veteran's March 1997 VA 
examination he had full range of motion with tightness rather 
than pain expressed on forward and left lateral flexion.  The 
report is negative for objective evidence of pain on motion.  
Thus, the Board finds that 38 C.F.R. 4.40, 4.45, and 4.59 do 
not provide a basis for a higher rating for the veteran's 
service-connected low back disability.  It is noted that the 
veteran testified that he had full or nearly full flexion 
with pain only when he touched his toes; however, this was 
not apparent on observation.  Therefore a higher evaluation 
under diagnostic code 5010 is not for application.  The Board 
has carefully reviewed the entire record in this case; 
however, the Board does not find the evidence to be so evenly 
balanced that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107. 

The Board notes that while the veteran appealed the initial 
April 1997 noncompensable evaluation, the November 1997 
rating decision increased the rating to 10 percent effective 
May 24, 1996, the day after the veteran's separation from 
active service.  The medical evidence of record does not 
indicate that the veteran's lumbar spine disability was more 
severe at any time during the pendency of his current appeal.  
The medical evidence does not show that his degenerative 
arthritis of the lumbar spine was more severely disabling 
than the level of impairment reflected in the VA compensation 
examination.  Therefore, the evidence does not indicate that 
a staged rating is warranted in this claim.  Fenderson.


ORDER

Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine is denied. 



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 

